UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              6/3/2021
                                                                       :
DRYWALL TAPERS AND POINTERS OF GREATER :
NEW YORK LOCAL UNION 1974, AFFILIATED                                  :
WITH INTERNATIONAL UNION OF ALLIED                                     :
PAINTERS AND ALLIED TRADES, AFL-CIO AND                                :    21-cv-3704 (LJL)
TRUSTEES OF THE DRYWALL TAPERS AND                                     :
POINTERS LOCAL UNION NO. 1974 BENEFIT                                  :   OPINION & ORDER
FUNDS,                                                                 :
                                                                       :
                                    Petitioners,                       :
                                                                       :
                  -v-                                                  :
                                                                       :
PRECISION INTERIORS CORP. a/k/a PRECISION                              :
INTERIOR CONSTRUCTION CORP.,                                           :
                                                                       :
                                    Respondent.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Petitioners Drywall Tapers and Pointers of Greater New York Local Union 1974,

Affiliated with International Union of Allied Painters and Allied Trades, AFL-CIO (the “Union”)

and Trustees of the Drywall Tapers and Pointers Local Union No. 1974 Benefit Funds (the

“Trustees, and together, “Petitioners”) move, pursuant to Section 9 of the Federal Arbitration Act

(“FAA”), 9 U.S.C. § 9 et seq., to confirm an arbitral award entered by the Joint Trade Board of

against Respondent Precision Interiors Corp. a/k/a Precision Interior Construction Corp.

(“Precision” or “Respondent”). See Dkt. No. 1 (“Petition”).

                                               BACKGROUND

        On November 9, 2020, the Union served Respondent with an arbitration demand,

alleging that Respondent had failed to pay wages and benefits to Union members Jorge Avila

(“Avila”), Thomas Tejada (“Tejada”), and Wilmer Rauda (“Rauda”) for work performed at a
jobsite located at 1633 Broadway, 13th Floor, New York, New York on February 1, 2020. See

Dkt. No. 2-3. The demand alleged that this failure to pay was in violation of Articles VIII, XX,

and XIII of a collective bargaining agreement (“CBA”) with the Union to which Respondent was

party. Id.; see also Dkt. No. 2-2. That CBA provided for the submission of disputes to a final,

binding decision of the Joint Trade Board. Dkt. No. 2-2, Art. XIII, XIV. The Joint Trade Board

held a hearing on December 8, 2020.

       On December 28, 2020, the Joint Trade Board issued an award finding that Respondent

had failed to pay wages and benefits to Avila, Tejada, and Rauda in violation of the CBA (the

“Award”). See Dkt. No. 2-1. The Award directed that Respondent make the following payments

within ten days of receipt of the Award: (i) $502.11 in wages to Avila; (ii) $502.11 in wages to

Tejada; (iii) $502.11 in wages to Rauda; (iv) $719.23 in benefits to the Union; and (v) $4,000 in

liquidated damages to the Joint Trade Board.

       Petitioners sent the Award to Respondent on January 7, 2021. Dkt. No. 2-4. After

Respondent failed to comply with the Award within ten days of its receipt, Petitioners sent

another copy of the Award to Respondent and also served a demand letter on January 19, 2021.

Dkt. No. 2-5. The demand letter indicated that Petitioners would initiate litigation if Respondent

failed to comply with the Award. To date, Respondent has failed to comply with the Award.

       Petitioners filed the instant Petition to confirm the Award on April 26, 2021. Dkt. No. 1.

They served Respondent on April 28, 2021. Dkt. No. 7. The Court set a briefing schedule on the

Petition whereby Respondent’s opposition would be filed by May 19, 2021, and Petitioners’

reply, if any, would be due May 26, 2021. Dkt. No. 8. Respondent has not appeared in the

action and has not filed an opposition.

                                          DISCUSSION

       The Second Circuit has instructed that when a party has submitted an uncontested


                                                2
petition to confirm an arbitral award, the court should treat the petition and accompanying

materials “as akin to a motion for summary judgment based on the movant’s submissions.” D.H.

Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). The court must “examin[e] the

moving party’s submission to determine if it has met its burden of demonstrating that no material

issue of fact remains for trial.” Id. at 110 (quoting Vt. Teddy Bear Co. v. 1-800 Beargram Co.,

373 F.3d 241, 244 (2d Cir. 2004)) (internal quotation marks omitted). “If the evidence submitted

in support of the summary judgment motion does not meet the movant’s burden of production,

then summary judgment must be denied even if no opposing evidentiary material is presented.”

Id. The burden on the petition to confirm an arbitral award is not onerous. “The arbitrator’s

rationale for an award need not be explained, and the award should be confirmed ‘if a ground for

the arbitrator’s decision can be inferred from the facts of the case.’” Id. (quoting Barbier v.

Shearson Lehman Hutton, Inc., 948 F.2d 117, 121 (2d Cir. 1991)).

       The Court has examined the Petition and the supporting materials and treats them as an

unopposed motion for summary judgment. The Court has subject matter jurisdiction over this

action pursuant to Section 301 of the Labor Management Relations Act (“LMRA”), 29 U.S.C.

§ 185. See Loc. 802, Associated Musicians of Greater New York v. Parker Meridien Hotel, 145

F.3d 85, 88 (2d Cir. 1998) (“Section 301 of the [LMRA] provides federal courts with jurisdiction

over petitions brought to confirm labor arbitration awards.”).

       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a “substantial part of the

events or omissions giving rise to the claim occurred [and] a substantial part of property that is

the subject of the action is situated” in this District. Moreover, the award was made in this

District. See D.H. Blair, 462 F.3d at 105 (“[T]he FAA’s venue provision must be read

permissively to allow a motion to confirm, vacate, or modify an arbitration award either where




                                                 3
the award was made or in any district proper under the general venue statute”). The Court has

personal jurisdiction over Respondent, which has its principal place of business and office in

New York.

       Based on a review of the materials submitted by Petitioners and the applicable law, the

Court concludes that “there is no genuine dispute as to any material fact” and that Petitioners are

entitled to confirmation of the Award. Fed. R. Civ. P. 56(a). In addition, the Court finds that

Petitioners are entitled to attorneys’ fees and costs as requested and incurred in connection with

this petition. See Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund v. W.W. Timbers, Inc.,

2020 WL 1922374, at *4 (S.D.N.Y. Apr. 21, 2020) (“Courts ‘have routinely awarded attorney’s

fees in cases where a party merely refuses to abide by an arbitrator’s award without challenging

or seeking to vacate it through a motion to the court.’”) (quoting Abondolo v. H. & M.S. Meat

Corp., 2008 WL 2047612, at *4 (S.D.N.Y. May 12, 2008)) (collecting cases). Given that

Respondent has not abided by the Award and has failed to participate in this action, the Court

finds that an award of attorneys’ fees and costs is appropriate.

                                         CONCLUSION

       For the reasons stated above, the Petition is GRANTED and the Award is CONFIRMED.

The Clerk of Court is directed to enter judgment in favor of Petitioners and against Respondent

as follows:

       (i)     Precision shall pay $502.11 to Jorge Avila;

       (ii)    Precision shall pay $502.11 to Thomas Tejada;

       (iii)   Precision shall pay $502.11 to Wilmer Rauda;

       (iv)    Precision shall pay $719.23 to the Local 1974 Benefit Funds;

       (v)     Precision shall pay $4,000 to the Joint Trade Board of the Drywall Taping
               Industry; and



                                                 4
      (vi)   Precision shall pay attorneys’ fees and costs incurred in connection with the
             Petition as well as any costs incurred in enforcing the judgment entered by the
             Court.


      The Clerk of Court is also respectfully directed to close the action.


      SO ORDERED.


Dated: June 3, 2021                                 __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                5
